ORDER
This matter have been duly presented pursuant to Rule 1:20— 10(b), following the granting of a motion for discipline by consent in DRB 14-089 of EDWARD SETH COOPER of LINDEN, who was admitted to the bar of this State in 1989;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a) (failure to safeguard finds of a client or third party), RPC 1.15(b) (failure to promptly notify a person of receipt of funds and to promptly turn over funds), and RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal);
And the parties having agreed that respondent’s conduct violated RPC 1.15(a), RPC 1.15(b) and RPC 3.4(c), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2013-0157E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that EDWARD SETH COOPER of LINDEN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*163ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.